DETAILED ACTION
	Claims 1-5 are currently pending and under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The instant application is a national stage entry of PCT/JP2019/001979, filed 01/23/2019, which claims priority of foreign application JP2018-009834, filed 01/24/2018.
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 07/21/2020 and 09/14/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 1 is directed to the adhesive agent layer is non-aqueous.  The instant specification defines “non-aqueous” is defined as substantially water free (page 8, lines 15-20).  Instant claim 2 is directed to wherein the adhesive agent layer is substantially water free, which does not further limit instant claim 1 as the non-aqueous definition is defined as substantially water free per the instant specification.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 632 226 in view of US 2009/0238860.
Regarding claim 1, the limitation of a patch comprising a backing layer and an adhesive agent layer, wherein the adhesive agent layer is non-aqueous, the adhesive agent layer contains nonylic acid vanillylamide, a content of nonylic acid vanillylamide in the adhesive agent layer is 0.01 to 0.025% by mass based on a total mass of the adhesive agent is met by the ‘226 publication teaching an anti-inflammatory analgesic adhesive patch which has an excellent anti-inflammatory analgesic effect and is reduced in unpleasant irritant feeling during wear.  The counter-irritation effect comprises one or more members selected from the group consisting of methyl salicylate and nonylic acid vanillylamide contained in the amounts of 0.01 to 30 wt% (abstract, [0014]).  The composition may be in the form of a plaster containing a synthetic rubber adhesive such a styrene-isoprene-styrene block copolymer, wherein the mixture is spread over a liner and the film is cute into desired size and shape [0036], thus teaching 
    PNG
    media_image1.png
    385
    719
    media_image1.png
    Greyscale

(page 6, Example 4).  The provided example does not contain water and thus would be non-aqueous and contains nonylic vanillylamide in the claimed percentage range.
Regarding claim 2, the limitation of wherein the adhesive agent layer is substantially water-free is met by the ‘226 publication teaches a formulation which does not contain water (Example 4) and thus would be substantially water free.
Regarding claims 3-4, the limitation of wherein the adhesive agent layer contains at least one anti-inflammatory analgesic agent selected from the group including methyl salicylate, present at 1 to 10 % by mass is met by the ‘226 publication teaching methyl salicylate present at 5 wt% (Example 4).
Regarding claim 5, the limitation of wherein the adhesive agent layer contains at least one rubber-based adhesive selected form the group including styrene-isoprene-styrene is met by the ‘226 publication teaching styrene-isoprene-styrene block copolymer (example 4).

The ‘226 publication does not specifically teach a content of aluminum hydroxide in the adhesive agent layer is 0.55 to 1.5% by mass based on the total mass of the 
The ‘860 publication teaches an adhesive patch composed of an adhesive base agent and a supporting body wherein the adhesive base agent containing polyisobutylene and aluminum hydroxide and/or titanium oxide but not substantially containing water.  A skin irritation reducing agent is used (abstract).  The adhesive base contains a thermoplastic rubber and aluminum hydroxide [0012] wherein the thermoplastic rubber include styrene-isoprene-styrene block copolymers [0015].  The content of aluminum hydroxide is taught to be 0.01% to 10% by mass.  The drug is selected form a group which includes non-steroidal anti-inflammatory analgesic drugs ([0015], [0025]).  The addition of aluminum hydroxide and/or titanium oxide can significantly reduce skin irritation when applying the patch to the skin or removing the patch from the skin.  The irritation caused by a drug can also significantly be reduced [0024].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use aluminum hydroxide in the plaster taught by the ‘226 publication because the ‘860 publication teaches the of aluminum hydroxide to reduce skin irritation when applying the patch to the skin or removing the patch from the skin.  One of ordinary skill in the art would be motivated to include aluminum hydroxide in the plaster of the ‘226 publication because the ‘226 publication teaches the desire to reduce unpleasant irritation when wearing the composition and the ‘860 publication teaches aluminum hydroxide is known to prevent irritation of the skin in 
Regarding the limitation of a mass ratio of the content of nonylic acid vanillyalmide to the content of aluminum hydroxide ((content of nonylic acid vanillylamide): (content of aluminum hydroxide)) in the adhesive agent layer is 1:27 to 1:150, the ‘226 publication exemplifies nonylic vanillyamide present at 0.01 wt% of the composition [0040] and the ‘860 publication teaches aluminum hydroxide is taught to be 0.01% to 10% by mass [0015], with specific examples including 2 % by mass (Table 1).  This leads to an exemplified ratio of 1:200, and a range of 1:1 to 1:1000.  It would have been prima facie obvious to one of ordinary skill in the art to optimize the amount of aluminum hydroxide included in the composition as the ‘860 publication teaches a range of aluminum hydroxide known to be included in the composition and additionally teaches the aluminum hydroxide to be used to reduce irritation, thus teaching an optimizable parameter.  
	That being said and in lieu of objective evidence of unexpected results, the ratio can be viewed as a variable which achieves the recognized result of successfully treating a specific patient while reducing irritation. The optimum or workable range of dosing can be accordingly characterized as routine optimization and experimentation .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5-9 of copending Application No. 16/963,537 in view of US 2009/0238860. The instant claims and the ‘537 application are both directed to a patch comprising a backing layer wherein the adhesive agent layer is non-aqueous, contains nonylic acid vinylamide at 0.005 to 0.1%, a styrene-isoprene-styrene block copolymer and at least one anti-inflammatory analgesic agent.  The instant claims differ in that they include aluminum hydroxide in the adhesive agent layer at 0.55 to 1.5%.  
The ‘860 publication teaches an adhesive patch composed of an adhesive base agent and a supporting body wherein the adhesive base agent containing polyisobutylene and aluminum hydroxide and/or titanium oxide but not substantially containing water.  A skin irritation reducing agent is used (abstract).  The adhesive base 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to include aluminum hydroxide in the claim amount in the patch taught by the ‘537 application because the ‘860 publication teaches it is known to include aluminum hydroxide in patches to reduce skin irritation.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘537 application and the ‘860 publication are both directed to patches containing styrene-isoprene-styrene, thus providing an expectation of success of including an additional well known patch ingredient into a patch containing the same base material.  It would have been obvious to one of ordinary skill in the art to optimize the amount of aluminum hydroxide as the ‘860 publication teaches a concentration range and additionally teaches the result effective variable of skin irritation reduction, wherein optimizing the amount of aluminum hydroxide would obtain the claimed ratio of nonylic acid vanillyamide to aluminum hydroxide.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.